Citation Nr: 0424774	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a timely and adequate substantive appeal was filed 
with a March 1999 rating decision which assigned an initial 
10 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that decision, the RO found that the veteran had not 
perfected a timely appeal with a March 1999 rating decision 
assigning an initial 10 percent rating for PTSD.  In January 
2001, the veteran testified at an RO hearing in connection 
with his appeal, and in August 2001, he testified at a travel 
Board hearing at the RO.  

In a November 2001 decision, the Board found that the veteran 
had not perfected a timely appeal with the March 1999 rating 
decision assigning an initial 10 percent rating for PTSD.  
The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the case was 
pending before the Court, in December 2002, the veteran's 
then-attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  In a 
December 2002 Order, the Court granted the motion, vacated 
the Board's November 2001 decision, and remanded the matter 
for readjudication consistent with the December 2002 Joint 
Motion.  In October 2003, the Board remanded the matter to 
the RO for due process considerations.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a March 2003 letter, the veteran was 
advised that he was entitled to an additional hearing as the 
Veterans Law Judge who conducted the August 2001 hearing was 
no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2002).  The following month, 
the veteran responded that he did not wish to attend another 
hearing.  

It is noted that in an October 2000 rating decision, the RO 
awarded a total rating based on individual unemployability 
due to service-connected disability (TDIU), effective June 
22, 2000, the date of receipt of his claim.  In a March 2001 
letter, the veteran alleged that the RO had committed "clear 
and unmistakable error" in assigning the effective date for 
the award of TDIU.  In response to the veteran's claim, the 
RO issued a rating decision in June 2001 concluding that 
clear and unmistakable error had not been committed in 
assigning the effective date in question.  

Under 38 C.F.R. § 3.105(a) (2003), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  In this case, 
because the October 2000 rating decision was not yet final, a 
clear and unmistakable error analysis was premature.  Rather, 
the Board finds that the RO should have issued a statement of 
the case addressing the issue of entitlement to an effective 
date earlier than June 22, 2000, for the award of TDIU.  
Since it did not do so, according to the Court, a remand for 
this action is now necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective in January 1994.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a March 23, 1999, letter.  

3.  In May 1999, the veteran submitted a notice of 
disagreement with the RO's decision, and in September 1999, 
the RO issued him a statement of the case.  

4.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the one-year appeal 
period following notification of the rating decision being 
appealed, which could be interpreted as a substantive appeal 
of the March 1999 rating decision.


CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal with the March 1999 rating decision assigning an 
initial 10 percent rating for PTSD and the Board therefore 
has no jurisdiction to consider an appeal stemming from that 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pursuant to the December 2002 
Joint Motion discussed above, the Board remanded the matter 
to the RO in October 2003 for compliance with the VCAA.  

In a February 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claim.  

Here, it is noted that the original decision on appeal which 
denied the veteran's claim was dated in August 2000, prior to 
the enactment of the VCAA.  Obviously, therefore, the veteran 
did not receive a VCAA notice prior to the initial decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Given the nature of the issue on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issue adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  In 
addition, the Board finds that a medical examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2003).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

In a March 1999 decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent rating, effective 
in January 1994, the date of receipt of his original claim.  
The veteran was notified of the decision, as well as his 
procedural and appellate rights, in a March 23, 1999, letter.  

In May 1999, the veteran submitted a notice of disagreement 
with the RO's decision to assign an initial 10 percent 
rating, arguing that the severity of his PTSD warranted a 
higher disability rating.  In support of his contentions, he 
submitted additional evidence regarding his PTSD.  

After considering this additional evidence, as well as a 
report of a June 1999 VA psychiatric examination, in a July 
1999 rating decision, the RO increased the initial rating for 
the veteran's PTSD to 50 percent, effective in January 1994.  
A statement of the case addressing the issue of entitlement 
to a rating in excess of 50 percent for PTSD was issued the 
veteran on September 28, 1999.  See AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  He was also provided with a blank VA Form 9 with 
which to timely perfect his appeal.  

In November 1999, the RO received a completed VA Form 21-
686c, Declaration of Status of Dependents, from the veteran, 
as well as copies of his children's birth certificates for 
the purposes of receiving an additional dependency allowance.  
In December 1999, the RO notified the veteran that the amount 
of his monthly benefits had increased to reflect the addition 
of his dependents.  

On June 22, 2000, the veteran submitted a letter in which he 
indicated that he wished to appeal "the decision on my 
claim."  Specifically, he alleged that he was unable to work 
and therefore was entitled to a 100 percent rating for PTSD.  
Attached to the letter was an envelope bearing a postmark of 
June 21, 2000.  

In August 2000, the RO advised the veteran that his June 2000 
letter could not be accepted as a timely substantive appeal 
of the March 1999 rating decision.  The RO explained that a 
notice of disagreement with that rating decision had been 
received in May 1999 and that a statement of the case had 
been issued in September 1999.  He was advised that he had 
had until March 23, 2000, to submit a substantive appeal.  
Because he had not done so within the applicable time period, 
that decision became final.  (Here, it is noted that the RO 
accepted the veteran's June 2000 letter as a claim for an 
increase and assigned a total rating based on individual 
unemployability due to service-connected disability, 
effective June 22, 2000).

The veteran appealed the RO's determination, claiming that 
because he had filed his VA Form 9 within a year of the date 
of the September 1999 Statement of the Case, his appeal of 
the March 1999 rating decision should be considered timely.  
In support of his claim, he submitted a copy of the 
instructions he had been provided with the September 28, 
1999, Statement of the Case.  Those instructions, which were 
printed on the VA Form 9, provided as follows:

HOW LONG DO I HAVE TO COMPLETE THIS FORM 
AND FILE IT?  Under current law, there 
are three different ways to calculate how 
much time you have to complete and file 
this form.  The one that applies to you 
is the one that gives you the most time.  

(a) You have one year from the day your 
local VA office mailed you the notice of 
the decision you are appealing.  

(b) You have 60 days from the day that 
your local VA office mailed you the SOC.  

(c) Your local VA office may have sent 
you an update to the SOC called a 
"Supplemental Statement of the Case" 
(SSOC).  Under an opinion by VA's General 
Counsel, if that SSOC discusses evidence 
in your case that VA received within the 
one-year period described in paragraph 
[a], and you have not already filed this 
form, then you have at least 60 days from 
the time your local VA office mailed you 
the SSOC to file it even though the one-
year period has already expired.

The veteran indicated that he had filed his substantive 
appeal on June 22, 2000, within one year of the September 28, 
2000, Statement of the Case.  Thus, he argued that his appeal 
should be considered timely.

In January 2001, the veteran testified at a hearing at the RO 
at which he indicated that he wished to "clear up" some of 
the facts of his case.  Particularly, the veteran claimed 
that, contrary to his prior assertions, he had actually filed 
his substantive appeal in November 16, 1999, at the same time 
he submitted his Declaration of Status of Dependents.  He 
further claimed that he then called the RO four or five days 
later and was advised by an individual, whose name he could 
not remember, that VA had all the paperwork they needed "for 
my appeal of the 50 percent."  When he didn't hear anything 
further from VA, the veteran claimed that he sent a letter in 
June 2000 stating that he wanted to appeal the March 1999 
rating decision.  

At his August 2001 travel Board hearing, the veteran repeated 
his most recent version of the events regarding when he 
claimed he submitted his substantive appeal.  In support of 
his assertions, he submitted a photocopy of the domestic 
return receipt card, PS Form 3811, verifying that on November 
16, 1999, mail was delivered to VA.  The bottom of this form 
bears a handwritten notation "VA 9 & 21-686c."  The 
Veterans Law Judge who conducted the hearing noted that he 
had had the opportunity to examine the original version of 
the PS Form 3811 in question, and observed at that time that 
the handwriting on the bottom of the form appeared 
qualitatively different (and in a different color of ink) 
from that written on the remainder of the form.  

In a February 2002 statement, the veteran argued that he had 
actually intended to appeal the September 1999 decision 
awarding him a 50 percent rating for PTSD, rather than the 
March 1999 rating decision assigning an initial 10 percent 
rating for PTSD.  Thus, he claimed that he was entitled to a 
100 percent rating for PTSD from January 1994, the date of 
receipt of his original claim.  His former attorney 
reiterated his contentions in a July 2002 written arguments.  

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2003).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2003).  Any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 
C.F.R. § 20.202.

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2003).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2003).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

III.  Analysis

As noted above, in a March 1999 rating decision, the RO 
assigned an initial 10 percent rating for PTSD.  The veteran 
was duly notified of the decision, and of his procedural and 
appellate rights, in a letter dated later that month.  In May 
1999, he submitted a notice of disagreement with this 
decision, claiming that he was entitled to a higher 
disability rating.  

In September 1999, the RO increased the initial rating for 
his PTSD to 50 percent and issued a statement of the case 
addressing the issue of entitlement to a rating in excess of 
50 percent for PTSD.  The veteran was also provided a VA Form 
9 on which to perfect his appeal.  In addition, he was again 
notified of his procedural and appellate rights, indicating 
that in order to complete his appeal, he must file a 
substantive appeal within 60 days or within the remainder, if 
any, of the one-year period from the date of notification of 
the action he was appealing.  These facts are not in dispute.  

In November 1999, the RO received a completed VA Form 21-
686c, Declaration of Status of Dependents, from the veteran, 
as well as copies of his children's birth certificates.  No 
other documents were received from the veteran, including a 
VA Form 9.  Additionally, there is no objective indication of 
record that either the veteran or his representative 
submitted any written statement during the remainder of the 
appellate period (the one-year period following notification 
of the March 1999 rating decision being appealed), which 
could be interpreted as a substantive appeal on the issue of 
entitlement to an increased rating for PTSD.  Rather, the 
record indicates that it was not until June 2000 that the 
veteran submitted a letter in which he indicated that he 
wished to percent an appeal with decision on his claim.  It 
is noted that he did not mention in that letter that he had 
previously submitted a VA Form 9, as he now claims.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the March 1999 rating decision; thus, the 
veteran's original January 1994 claim was extinguished and 
the Board has no jurisdiction over any matter stemming from 
that decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993) (if there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal).

In reaching this determination, the Board has considered the 
veteran's allegations to the effect that he included a 
completed VA Form 9 when he submitted his dependency 
information in November 1999.  As noted, however, there is 
absolutely no objective, credible evidence of record that the 
veteran submitted a VA Form 9 in November 1999.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  Although the Ashley case 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
The Board has considered the postal return receipt (PS Form 
3811) submitted by the veteran; however, given the 
inconsistency in the veteran's allegations and in light of 
the obvious alterations, the Board finds that it is of 
limited, if any, probative value.  Moreover, the Board finds 
that the veteran's testimony to the effect that he included a 
VA Form 9 in his November 1999 submission to the RO to be 
wholly lacking in credibility.  These conclusions are 
strengthened by the fact that the veteran did not mention 
submitting a VA Form 9 at the time he submitted his June 2000 
letter to the RO, nor did he mention submitting the VA Form 9 
in his August 2000 notice of disagreement or in his October 
2000 substantive appeal.  

Thus, the Board presumes that had the veteran actually sent 
in a completed VA Form 9 in November 1999, RO personnel would 
have associated it with the claims folder at the same time as 
the Declaration of Status of Dependents.  Because no such 
document exists, the Board finds that the veteran did not 
submit it.  Thus, as the veteran did not submit a timely or 
adequate substantive appeal with the March 1999 rating 
decision, the Board has no jurisdiction over any matter 
stemming from that decision.  See 38 U.S.C.A. §§ 7105, 7108.

The Board has also considered the veteran's most recent 
arguments to the effect that his June 2000 submission was 
actually intended to be a notice of disagreement with the 
September 1999 decision increasing his initial PTSD rating to 
50 percent, rather than a substantive appeal of the March 
1999 rating decision.  Given the substance of his June 2000 
letter, however, the Board finds the veteran's recent 
contentions to be lacking in credibility.  See 38 C.F.R. § 
20.201 (2003) (noting that a notice of disagreement must be 
in terms which can reasonably be construed as disagreement 
with that determination); see also 38 C.F.R. § 20.304 (2003) 
(noting that the filing of additional evidence after receipt 
of notice of an adverse determination does not extend the 
time limit for initiating or completing an appeal from that 
determination.  

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely notice of disagreement with the March 1999 rating 
decision and the RO duly issued a him a statement of the case 
in September 1999.  Nonetheless, neither the veteran nor his 
representative submitted any written statement during the 
remainder of the one-year appeal period following 
notification of the March 1999 rating decision which could be 
interpreted as a substantive appeal.  Thus, the veteran's 
original January 1994 claim was extinguished and the Board 
therefore has no jurisdiction to consider an appeal stemming 
from the March 1999 decision.  38 U.S.C.A. §§ 5107, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2003).



ORDER

The veteran did not submit a timely and adequate substantive 
appeal with a March 1999 rating decision which assigned an 
initial 10 percent disability rating for PTSD; thus, the 
appeal is denied.





REMAND

As set forth above, in an October 2000 rating decision, the 
RO awarded a total rating based on individual unemployability 
due to service-connected disability (TDIU), effective June 
22, 2000, the date of receipt of his claim.  In a March 2001 
letter, the veteran disagreed with the effective date 
assigned by the RO.  Because a statement of the case has not 
yet been issued, a remand is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issue of 
entitlement to an effective date earlier 
than June 22, 2000, for the award of 
TDIU.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



